Title: To John Adams from Richard Henry Lee, 14 April 1785
From: Lee, Richard Henry
To: Adams, John


          
            My dear Sir,
            New York April 14th. 1785
          
          The desire of paying my respects to an old and excellent friend compels me under all the pressures of ill health and much business, to avail myself of Colo. Smiths secure conveyance to take up my pen. It is long since I have written to you, but much longer since I have had the honor of hearing from you, and I am perfectly satisfied that both these effects have been produced by causes not fairly within our controul—perhaps the same obstructions may not so fully prevail hereafter, and if they do not, I shall be happy—
          Whilst I congratulate you on being appointed sole Minister to so eminent a Court as that of London, I cannot help congratulating my Country at the same time, for the just expectations that may be formed from the wisdom, patriotism, and diligence of its Minister— The untoward circumstances in which both countries are found [to] be placed, may have arisen from a neglect of decent and proper respect having been heretofore paid by each to the other— And if so, this advance on our part, may lead to the establishment of better conduct and happier consequences. That it may be so, may God, of his infinite mercy, grant— So far, I think that I pray devoutly for the honorable success of your Mission— Colo. Smith can give you so accurate a state of things here that it seems not necessary for me to enlarge on them—but with respect to this Gentleman, and his appointment, permit me to observe, that his established reputation is that of a Man of honor, of sense, and of very tried attachments to the success of our Union. His appointment (I mean the Office) Seems, as far as I have been able to investigate it, from a wish to shew respect to the Court of London, by an exact observance of all forms in such cases practised—
          I believe that Congress will adjourn (leaving a Committee of the States) in June next— So that when you find leisure and inclination to honor me with a letter, by sending it to the house of Wallace Johnson & Muir, my Correspondents in the City of London, they will forward your letter safely to me.
          I heartily wish you every honor and success in life that you can wish yourself
          Your affectionate friend
          
            Richard Henry Lee
          
        